NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAYKH MUHAMMAD ABDUL BIN                       No. 20-17179
TALAL AL SAUD, AKA Shaykh
Muhammad Abdul Aziz Khalid Bin Talal            D.C. No. 2:20-cv-00449-SPL-JFM
Alsaud,

                Plaintiff-Appellant,            MEMORANDUM*

 v.

RODNEY CARR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Arizona state prisoner Shaykh Muhammad Abdul Bin Talal Al Saud appeals

pro se from the district court’s judgment dismissing his action alleging federal and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a dismissal for failure to comply with Federal Rule of Civil

Procedure 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Al Saud’s action

because Al Saud failed to comply with Rule 8 despite prior warnings and

instructions regarding the federal pleading requirements. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (Rule 8 requires the complaint “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests”

(alteration in original, citation and internal quotation marks omitted)); McHenry,

84 F.3d at 1178 (complaint does not comply with Rule 8 if “one cannot determine

from the complaint who is being sued, for what relief, and on what theory”).

      AFFIRMED.




                                          2                                    20-17179